Per Curiam.
Wyatt Saylor was indicted for the offense of carrying a pistol without a license, in violation of the act of 1910 (Ga. L. 1910, p. 134; Park’s Penal Code, § 348 (a). Two witnesses for the State testified positively to every fact -essential to the State’s case. These witnesses were unimpeached, and their testimony was not directly contradicted. The prisoner’s statement to the court and jury was, in its material part, as follows: “ On the first Saturday night in January I went to my home, and this Jesse Eogers, he come there ... I went on with him . . . When we got -in about ten steps of Mr. Dread’s home he handed me the pistol, and I takes the pistol in my hand and walks on in the kitchen where Naomi Dread and them was, and I loaded it for Jesse Eogers.” Upon being convicted the accused moved for a new trial, on the usual general grounds only; and, the trial judge having overruled that motion, he brought the case here for re*175view. His counsel, by brief in this court, “contends that the jury failed to give him the benefit of the doubt to which he was entitled under the law, and thereby rendered an erroneous and illegal verdict.” The record discloses no legitimate cause for such a doubt.

Judgment affirmed.


Broyles, C. J., and Luke and Bloodworth, JJ., concur.